internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable tam-122482-05 cc ita b01 index uil no case-mis no director --------------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------------------- ------------------------- ------------------------- ---------------- ------- --------------------------- legend taxpayer parent year a year b year z corp a corp b corp c corp d firm e firm f firm g firm h date date date date date ------------------------------------------------------- ----------------------------------- ------- ------- ------- ------------------------------------------------ ------------------------------- --------------------- ------------------------- ----------------------------------------------- ---------------------------------- ---------------------------------------- -------------------------------------- --------------------- -------------------------- ---------------------- ------------------ -------------------------- tam-122482-05 date date date date month dollar_figurea dollar_figureb w x y z x z ------------------- ----------------------- -------------------- ------------------ ------------- ------------ ------------ ------ ------ ------ ------ ------------------------------------------ --------------------------- issue s do the financial services fees and investment banker fees incurred by corp a does taxpayer's filing of an informal claim to currently deduct under sec_162 of the internal_revenue_code the entire amount of certain fees for which a election had been made and attendant amortization deductions had been taken on the original returns constitute a change in method_of_accounting for which taxpayer was required to obtain the advance consent of the commissioner under sec_446 and corp b in anticipation of being acquired by taxpayer qualify as start-up_expenditures that can be amortized under ' on taxpayer's consolidated federal_income_tax return corp b in anticipation of being acquired by taxpayer allocable to corp a's and corp b's final federal_income_tax returns respectively or are they allocable to taxpayer's consolidated federal_income_tax return are the financial services and investment banker fees incurred by corp a and conclusion s taxpayer’s claim to currently deduct amounts for which a sec_195 election had been made on its original return constitutes a change in method_of_accounting for which taxpayer was required to obtain the advance consent of the commissioner b do not qualify as start-up costs that can be amortized under ' on taxpayer's consolidated_return the financial services and investment banker fees incurred by corp a and corp all references to ' are to provisions under ' in effect prior to amendments effective date under the american_jobs_creation_act_of_2004 pub_l_no tam-122482-05 the financial services and investment banker fees incurred by corp a and corp b are allocable to corp a's and corp b's final federal_income_tax returns respectively any financial services and investment banker fees incurred by taxpayer with respect to any of the three acquisitions are allocable to taxpayer's consolidated_return for the year at issue facts taxpayer a consolidated_group of corporations ---------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------- ------------------------------------------ in year a parent the parent_corporation of taxpayer acquired corp a and corp b collectively the target corporations through transactions structured to qualify as reorganizations under sec_368 and e parent also acquired substantially_all the assets of corp c in year a corp a acquisition on date corp a engaged firm e and firm f to provide financial advice and assistance in connection with a proposed sale of corp a to corp d on date the engagements with firm e and firm f were broadened to include financial advice and assistance in connection with the potential sale of corp a to parties other than corp d pursuant to the terms of the engagement letter the financial services and investment banker fees payable to firm e and firm f were dependent on the outcome of the assignment if the sale of corp a was accomplished firm e and firm f would receive a dollar_figurea transaction fee in the aggregate upon closing of the transaction with w payable to firm e and x payable to firm f on date the corp a board_of directors approved the acquisition of corp a by parent on date a newly-created and wholly-owned subsidiary of parent was merged with and into corp a with corp a as the surviving legal entity for federal_income_tax purposes corp a's pre-acquisition taxable_year ended on date and taxpayer's taxable_year ended on date corp a did not deduct on its final tax_return the transaction fees paid to firm e and firm f corp a had a net_operating_loss that was subject_to sec_382 limitations on its final tax_return corp b acquisition on date corp b and firm g signed a formal engagement letter providing for firm g to render financial advisory and investment banking services to corp b in connection with a possible business combination of corp b and another corporation or business_entity pursuant to the engagement letter corp b agreed to pay firm g i if there was tam-122482-05 a public announcement by corp b that it had entered into an agreement to sell the company a fee in an amount equal to x of the transaction fee that would be payable at the time of the consummation of the sale transaction and ii upon consummation of the sale transaction the greater of a stated percentage of the value of the transaction or dollar_figureb reduced by any fee paid upon the public announcement on date the corp b board_of directors approved the acquisition of corp b by parent on date a newly-created and wholly-owned subsidiary of parent was merged with and into corp b with corp b as the surviving legal entity corp b shareholders received -----------------------------------------in exchange for their common_stock in corp b and corp b became a wholly-owned subsidiary of parent for federal_income_tax purposes corp b's pre-acquisition taxable_year ended on date taxpayer's taxable_year ended on date corp b did not deduct any of the transaction fees on its final tax_return taxpayer's original treatment of costs related to the corp a and corp b acquisitions on its year a consolidated federal_income_tax return taxpayer elected sec_195 treatment for z of the fees paid to firm e and w of the fees paid to firm f as well as for legal consulting accounting and other costs incurred by corp a up to date taxpayer also elected sec_195 treatment for y of the fees paid to firm g and for other financial services legal consulting accounting and other costs incurred by corp b up to date finally taxpayer elected sec_195 treatment for financial advisory fees and legal consulting accounting and other costs incurred by taxpayer with respect to the corp a and corp b acquisitions up to date and date respectively taxpayer deducted amounts for amortization of all costs for which a sec_195 election was made on its year a and year b tax returns during the internal revenue service's examination of taxpayer's year a and year b tax returns taxpayer filed an informal refund claim contending that the entire amount characterized as start-up costs on its year a tax_return was currently deductible under sec_162 taxpayer asserts that these costs were for pre-decisional or investigatory activities related to an expansion of an existing trade_or_business taxpayer did not file a form_3115 application_for change in accounting_method requesting consent to change its treatment of these costs the financial services and investment banker fees incurred by target corporations were success-based fees and were not directly related to hours worked or services provided the percentages of the fees claimed by taxpayer to be deductible as pre- decisional or investigatory costs are based on letters prepared by the investment bankers in year b in response to requests by taxpayer's accountants the percentages stated in the letters are estimates of the percentages of time spent on pre- decisional and investigatory services by the investment bankers in year a and the previous year the letters state that the investment bankers do not maintain records of the amount of time spent on specific services through the course of a transaction and that the stated allocations of time spent are good_faith estimates only several of the letters indicate that the estimates involved significant elements of subjective judgment tam-122482-05 as well as certain arbitrary assumptions and include a disclaimer as to accuracy or completeness of the information corp c asset acquisition on date taxpayer engaged firm h to act as taxpayer's financial advisor in connection with the acquisition of all or a portion of the stock or assets of corp c during month year a parent acquired substantially_all of the assets of corp c taxpayer elected to treat the financial advisory legal accounting and other fees and expenses_incurred by taxpayer in relation to the corp c asset purchase as start-up costs under sec_195 on taxpayer's year a consolidated federal_income_tax return taxpayer deducted amounts for amortization of these costs on its year a and year b tax returns during the service's examination of taxpayer's year a and year b tax returns taxpayer filed an informal refund claim contending that the entire amount characterized as start-up costs on its year a tax_return was currently deductible under sec_162 taxpayer asserts that these costs were for pre-decisional or investigatory activities related to an expansion of an existing trade_or_business taxpayer did not file a form_3115 application_for change in accounting_method requesting consent to change its treatment of these costs law and analysis issue sec_446 provides that a taxpayer’s income is to be computed under the method_of_accounting on the basis of which the taxpayer regularly computes income in keeping its books see also sec_1_446-1 of the income_tax regulations generally a taxpayer that changes the method_of_accounting on the basis of which it regularly computes income in keeping its books shall before computing taxable_income under the new method secure the consent of the secretary sec_446 consent must be secured whether or not the new method is proper or is permitted under the internal_revenue_code or the regulations thereunder sec_1_446-1 for procedures to obtain the consent of the commissioner to change a method_of_accounting for federal_income_tax purposes see revproc_97_27 1997_2_irb_11 as modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified and clarified by revproc_2002_54 c b and revproc_2002_9 2002_1_cb_327 as modified and clarified by announcement 2002_1_cb_561 modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified clarified and modified by revproc_2002_54 c b a change in accounting_method does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example a change from treating an item as a personal_expense to treating it as a business_expense is not a change in method_of_accounting because it tam-122482-05 does not involve the proper timing of an item_of_income or deduction sec_1 1t e ii b there is no exception to the method change provisions in sec_446 for recharacterization of an item see 91_fsupp2d_1293 d minn a change in the characterization of an item constitutes a change in method_of_accounting if the change has the effect of shifting income from one period to another for example in sunoco inc v commissioner t c memo the taxpayer sought to change the way it treated its overburden costs in connection with mining operations under its old method_of_accounting it accounted for overburden costs as mine development costs this allowed the taxpayer to deduct approximately of the costs in the year they were incurred under sec_616 and amortize the remaining costs over five years under sec_291 and the taxpayer sought to change the way it treated its overburden costs by recharacterizing those costs as production_costs so that the costs would be recovered through cost_of_goods_sold the issue was whether the taxpayer’s change in treatment of its overburden costs was a change in method_of_accounting the court held that the change was a change in method_of_accounting because it affected when the taxpayer would be able to recover the costs the fact that the code dictated how the reclassified costs were to be treated was irrelevant sec_1_446-1 provides that a change in method_of_accounting does include a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction id in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer's lifetime income or merely changes the taxable_year in which taxable_income is reported see 743_f2d_781 11th cir 415_f2d_1341 7th cir 78_tc_705 sec_2 of revproc_97_27 sec_2 of revproc_2002_9 revproc_91_31 1991_1_cb_566 sec_1_446-1t e ii d specifically provides that a correction to require depreciation or amortization in lieu of a deduction for the cost of depreciable or amortizable assets that had been consistently treated as an expense in the year of purchase or vice versa is a change in method_of_accounting if a taxpayer's treatment of an item is a method_of_accounting sec_446 and sec_1 e preclude the taxpayer from making a retroactive change in method_of_accounting by amending prior tax returns without the consent of the commissioner revrul_90_38 1990_1_cb_57 in this case taxpayer elected to amortize certain fees incurred by taxpayer and target corporations and treat them as start-up_expenditures under sec_195 sec_195 provides generally that a taxpayer may amortize as a deferred whether the costs at issue are actually start-up_expenditures is irrelevant the fact that taxpayer tam-122482-05 expense its start-up costs over a period of not less than months in year a and year b taxpayer deducted portions of its overall start-up_expenditures as provided in sec_195 taxpayer then attempted to change the way it treated those costs by filing an informal refund claim for year a taxpayer’s change does not fall within one of the types of changes that are not changes in method_of_accounting taxpayer’s change does not involve a mathematical or posting error a change occasioned by the continued application of the same method to new facts or any other change that is not treated as a change in method_of_accounting see sec_1_446-1 taxpayer’s treatment of the costs at issue is a material_item because it involves the proper time for taking of a deduction and it does not permanently affect taxpayer’s lifetime taxable_income in this case taxpayer’s original treatment would have resulted in taxpayer recovering the costs at issue via deductions over months under its new method the full amount of the costs at issue was deducted in one year therefore this is an issue of timing and not lifetime income taxpayer’s change does involve the recharacterization of expenditures from sec_195 start- up costs to sec_162 trade_or_business_expenses this recharacterization only affects the timing of deductions and has no permanent impact on taxpayer’s lifetime taxable_income accordingly the recharacterization at issue in this case constitutes a change in method_of_accounting because taxpayer sought to change the way it treated a material_item it was required to secure the advance consent of the commissioner however taxpayer never filed a form_3115 application_for change in method_of_accounting to change its method_of_accounting for start-up costs instead it made an informal claim to change its method_of_accounting retroactively and without the consent of the commissioner this type of method change is not permissible issue sec_195 provides that except as otherwise provided in ' no deduction is allowed for start-up_expenditures sec_195 provides that start-up_expenditures may at the election of the taxpayer be treated as deferred expenses such deferred expenses are allowed as a deduction prorated equally over a period of not less than months as may be selected by the taxpayer beginning in the month the active trade_or_business begins sec_195 defines start-up_expenditures in part as any amounts paid_or_incurred in connection with investigating the creation or acquisition of an active trade_or_business and which if paid_or_incurred in connection with the operation of an existing treated them as such is relevant tam-122482-05 active trade_or_business in the same field would be allowable as a deduction for the taxable_year in which paid_or_incurred start-up_expenditures however do not include any amounts that may be deducted under ' a or the costs incurred by target corporations during the process of deciding whether to be acquired do not meet the definition of start-up_expenditures under ' because these expenses were not incurred in connection with target corporations' investigating the creation or acquisition of an active trade_or_business further ' c provides that expenses qualify as start-up_expenditures only if they would be deductible for the taxable_year in which they are paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field the costs incurred by target corporations will not satisfy this requirement if they are capital expenditures under ' even if the expenses are currently deductible they would not be start-up_expenditures because ' does not apply to expenses_incurred by an existing active trade_or_business that are in fact currently deductible by that business taxpayer asserts and the examination team does not dispute that the costs incurred by taxpayer were incurred in connection with the expansion of an existing active trade_or_business accordingly the pre-decisional financial services fees and other costs associated with the transactions that were incurred by target corporations do not qualify as start-up_expenditures under ' and may not be amortized on taxpayer's consolidated_return issue sec_1_1502-76 describes the general_rule regarding the items to be included in the consolidated_return and provides that the consolidated_return must include the common parent’s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it is a member if the consolidated_return includes items of a corporation for only a portion of the tax_year items for the portion of the year not included in the consolidated_return must be included in a separate_return to determine the day on which a corporation becomes or ceases to be a member sec_1_1502-76 describes the end of the day rule which provides that if a corporation becomes or ceases to be a member during a consolidated_return_year it becomes or ceases to be a member at the end of the day on which its status as a member changes and its tax_year ends for all federal_income_tax purposes at the end of that day sec_1_1502-76 describes the next_day_rule which provides that if on the day the corporation has a change in status as a member a transaction occurs that is properly allocable to the portion of the corporation’s day after the event resulting in the change the corporation and all related parties under sec_267 immediately after the tam-122482-05 event must treat the transaction for all federal_income_tax purposes as occurring at the beginning of the following day a determination as to whether a transaction is properly allocable to the portion of the corporation’s day after the event will be respected if it is reasonable and consistently applied by all affected persons this subsection also enumerates some of the factors among those to be considered in determining whether an allocation is reasonable sec_1_1502-76 describes one factor to consider as whether the allocation is inconsistent with other requirements under the code under the end of the day rule each of the target corporations will be considered a member of parent's consolidated_group at the end of the day of each respective corporation’s acquisition for federal_income_tax purposes the target corporations each will file a separate_return for its respective short_year ending on the respective acquisition_date that will account for any items of income gain deduction loss and credit the financial services and investment banker fees incurred by corp a and corp b the target fees are such an item that should be included in this short-year separate_return since they were incurred and the services were rendered either prior to or on the respective acquisition_date and the target corporations were the parties who benefited from the services assuming all other requirements for deductibility are met the target fees should be deductible by the target corporations taxpayer's informal claim that a portion of the target fees are deductible under sec_162 is based on the characterization of those fees as pre-decisional investigatory costs incurred in connection with the expansion of an existing trade_or_business revrul_99_23 1999_1_cb_998 provides guidance concerning which investigatory costs incurred in connection with the acquisition of a new trade_or_business are eligible for amortization as start-up_expenditures under sec_195 in the ruling the service explained that under sec_195 expenditures described in sec_195 that are incurred before the establishment of an active business are deemed to be paid_or_incurred in the operation of an existing trade_or_business in the same field as the business the taxpayer is investigating whether to create or acquire however because sec_195 also requires that an expenditure would be otherwise allowable as a deduction for the taxable_year in which paid_or_incurred the expenditure still must meet all the other requirements of sec_162 accordingly the expenditure must be an ordinary_expense under sec_162 and not a capital_expenditure under sec_263 to be considered a start-up_expenditure under sec_195 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see also sec_1_162-1 however sec_263 provides that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate see also sec_1_263_a_-1 and -2 we do not address sec_1_263_a_-5 regarding capitalization of amounts paid_or_incurred to facilitate an acquisition of a trade_or_business a change in the capital structure of a business_entity and certain other transactions in this memorandum because that regulation only applies to amounts paid_or_incurred on or after date sec_1_263_a_-5 tam-122482-05 rev_rul holds that expenditures incurred in the course of a general search for or investigation of an active trade_or_business in order to determine whether to enter a new business and which new business to enter other than costs incurred to acquire capital assets that are used in the search or investigation qualify as investigatory costs that are eligible for amortization as start-up_expenditures however expenditures incurred in connection with the attempt to acquire a specific business do not qualify as start-up_expenditures because they are acquisition costs under sec_263 the ruling further states that the nature of a cost must be analyzed based on all the facts and circumstances of the transaction to determine whether it is an investigatory cost incurred to facilitate the whether and which decisions or an acquisition_cost incurred to facilitate consummation of the acquisition the eighth circuit has applied the analysis used in revrul_99_23 in determining the deductibility of a target corporation's investigatory costs incurred in connection with a corporate consolidation 224_f3d_874 8th cir aff'g in part and rev'g in part 112_tc_89 the tax_court held that the investigatory costs were required to be capitalized even though they were incurred before the decision to consolidate was made because they were sufficiently related to an event that produced a significant long-term benefit after the publication of revrul_99_23 the service conceded on appeal the deductibility of legal expenses attributable to the investigatory stage of the transaction wells fargo f 3d pincite the eighth circuit agreed that any investigatory expenses that post-dated the final_decision to consolidate should be capitalized id taxpayer claims that the final decisions to go forward with the acquisitions of corp a and corp b were made on the dates each corporation's board_of directors formally approved the transaction or date and date respectively therefore taxpayer argues any portion of the target fees incurred up to date with respect to the corp a acquisition and date with respect to the corp b acquisition are deductible investigatory costs the examination team while not conceding that the final decisions were made on date and date has not disputed the choice of dates accordingly we assume without deciding that the final decisions were made on these dates taxpayer argues under the next_day_rule that the target fees should be allocable to the portion of each target corporation’s day after the sale occurred and thus should be an item that parent would take into account on its consolidated_return however this treatment would be inconsistent with taxpayer’s argument that a percentage of the target fees were incurred prior to the acquisitions and are attributable to investigatory activities conducted prior to the final_decision dates furthermore taxpayer’s informal claim that a portion of the target fees should be currently deductible by taxpayer as an ordinary and necessary business_expense incurred in the expansion of an existing trade_or_business is also inconsistent with other requirements of the code if the target fees are related to the post-transactional period then it appears that they would be capital in nature under sec_263 and an acquisition_cost incurred to facilitate consummation of the acquisition not an investigatory cost therefore assuming without deciding that tam-122482-05 taxpayer's characterization of the target fees as pre-decisional and investigatory is correct the target fees are allocable to each of the target corporations' final federal_income_tax returns and are not deductible under sec_162 on taxpayer's consolidated_return caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
